ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
DynCorp International LLC                    )      ASBCA No. 60027
                                             )
Under Contract No. W52PlJ-07-D-0007          )

APPEARANCES FOR THE APPELLANT:                      David M. Nadler, Esq.
                                                    Justin A. Chiarodo, Esq.
                                                     Dickstein Shapiro LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ James P. Leary, JA
                                                     Trial Attorney

                              ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 20 October 2015



                                                 MARK N. STEMPLE
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60027, Appeal of
DynCorp International LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals